Detailed Action
Notice re prior art available under both pre-AIA  and AIA 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the Applicant’s amendments and remarks filed 04/20/2022. The Applicant has amended claims 1, 4, 6-9, 11, 14 and 16-20. Claims 1-20 are presently pending and are presented for examination. 
Reply to Applicant’s Remarks
Applicant’s remarks filed 04/20/2022 have been fully considered and are addressed as follows:
Claim Rejections under 35 U.S.C. 112:
	Applicant’s amendment to the claims filed 04/20/2022 have overcome the 35 U.S.C. 112(b) rejections previously set forth. 
Claim Rejections under 35 U.S.C. 101:
Applicant’s arguments, see Arguments/Remarks, filed 04/20/2022, with regard to the rejections under 35 U.S.C. 101 have been fully considered but they are not persuasive. 

Regarding applicant’s argument that “…the human mind is not equipped to perform "synchronously calculating a spatial distance measure and a time difference measure between the query trajectory and the plurality of trajectories," as recited in amended independent claim 1... independent claim 1 is not directed to a mental process because the claim includes elements that cannot practically be performed with "pen and paper" or in the human mind”, the examiner respectfully disagrees.
The applicant simply states “the human mind is not equipped to perform “synchronously calculating a spatial distance measure and a time difference measure between the query trajectory and the plurality of trajectories” without providing any further explanation or support for the conclusion that “the human mind is not equipped to perform “synchronously calculating…”. The examiner sees no reason why the “synchronously calculating…” cannot be performed with “pen and paper” or in the human mind. Therefore, the rejection under 35 U.S.C. 101 is maintained. 
Claims 11 and 20 recite similar language as claim 1 and are rejected for similar reasons above.
Accordingly, claims 2-10 and 12-19 are also rejected under 35 U.S.C. § 101 because the claims are directed to an abstract idea without significantly more. 
Claims Rejections under 35 U.S.C. 102/103:
Applicant’s arguments, see Arguments/Remarks, filed 04/20/2022, with regard to the rejections of claim 1 under 35 USC 102 have been fully considered but they are not persuasive. 
Regarding the Applicant’s arguments that Deshpande is silent as to disclosing “synchronously calculating a spatial distance measure and a time difference measure between the query trajectory and the plurality of trajectories” as recited in claim 1, the Examiner respectfully disagrees. 
Deshpande teaches computing a spatial distance and a temporal distance and further combining the spatial distance and temporal distance to provide a measure of a spatio-temporal distance (Deshpande para 0057, Fig. 9), which is “synchronously calculating a spatial distance measure and a time different measure…”. When two events are considered acting synchronously, the two events are “operating at the same rate”. Deshpande explicitly teaches the spatial distance and temporal distance being computed at the same rate, i.e. when one is computed, the other is also computed (Deshpande Fig. 9, step 905, 907). Therefore, the prior art discloses the claim limitations as recited and the prior art and rejections have been maintained.
Claims 11 and 20 recite similar language as claim 1 and are rejected for similar reasons above.
With respect to the dependent claims 2-10 and 12-19, the Applicant provides no additional arguments other than their dependency from the independent claims 1 and 11. Because independent claims 1 and 11 are not allowable, dependent claims 2-10 and 12-19 are not allowable.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1, 11 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method for determining, by one or more processors, a respective similarity between a query trajectory and a plurality of trajectories, identifying, by one or more processors, the at least one trajectory based on the respective similarity as recited in independent claims 1, 11 and 20.  The limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “by one or more processors”. That is, other than reciting “by one or more processors” nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the “by one or more processors” language, the claim encompasses a person looking at data collected and forming a simple judgement.  The mere nominal recitation of by a processor does not take the claim limitations out of the mental process grouping.  Thus, the claim recites a mental process. (Step 2A – Prong 1: Judicial Exception Recited: Yes)
The claim recites no additional elements other than the determining and identifying steps.   The “one or more processors”, “one or more computer-readable memories” and “one or more computer-readable tangible storage media” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose computing system.  The “one or more processors”, “one or more computer-readable memories” and “one or more computer-readable tangible storage media are recited at a high level of generality and is merely automates the determining/identifying step.  
Accordingly, there are no additional elements to integrate the abstract idea into a practical application. The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, no additional element is recited in the independent claims. Accordingly, the claims are ineligible (Step 2B:  Inventive Concept?: No).  
As per Claims 2-10 and 12-19.
Claims 2-10 and 12-19 depend upon claims 1 and 11, but fail to cure the deficiencies of claims 1 and 11 because these claims merely add to the abstract idea of claims 1 and 11 without adding significantly more to the abstract idea.  
Claims 2 and 12 add to the abstract idea of simplifying the query. Since this step is capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claims 3 and 13 add to the abstract idea of dividing the query trajectory into a plurality of line segments. Since this step is capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claims 4 and 14 add to the abstract idea of dividing a three-dimensional spatial-temporal space into a first set of grids, mapping respective line segments into the first set of grids, generating a second set of grids and generating an index structure. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claims 5 and 15 add to the abstract idea by further limiting the term index structure recited in claims 4 and 14, but fails to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claims 6 and 16 add to the abstract idea of mapping line segments, determining at least on grid associated with line segment, determining at least one similarity and deriving the respective similarity. Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claims 7 and 17 add to the abstract idea of determining a trajectory mapped to each grid, determining a similarity, determining a similarity. Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claims 8 and 18 add to the abstract idea of determining a second point and determining the similarity. Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claims 9 and 19 add to the abstract idea of determining a fourth point and determining the similarity. Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim 10 adds to the abstract idea of presenting an indication. Since this step is capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.  
Accordingly, claims 2-10 and 12-19 are also rejected under 35 U.S.C. § 101 because the claims are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “…determining, by one or more processors, a respective similarity between the query trajectory and a plurality of trajectories by synchronously calculating a spatial distance measure and a time difference measure between the query trajectory and the plurality of trajectories…” which is ambiguous. It is not clear “synchronously” is used to modify “a spatial distance measure and a time difference measure” OR “between the query trajectory and the plurality of trajectories”. Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b). The examiner interpreted “synchronously calculating…” as “a spatial distance measure and a time difference measure” being modified by “synchronously” for the purpose of examination. 
Claims 11 and 20 recite similar language as claim 1 and are rejected for similar reasons above.
Claims 2-10 and 12-19 are rejected by virtue of the dependency on previously rejected claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-13 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (Deshpande, US20150039217, hereinafter Deshpande).
As to claims 1, 11 and 20, Deshpande teaches a computer-implemented method, a computer system and a computer program product for trajectory similarity search, comprising: 
in response to receiving, by one or more processors, a search request for at least one trajectory similar to the query trajectory, determining, by one or more processors, a respective similarity between a query trajectory and a plurality of trajectories by synchronously calculating a spatial distance measure and a time difference measure between the query trajectory and the plurality of trajectories (see at least para 0023 for a system analyzes the database of trajectories and find k nearest queries when compared with a query trajectory, para 0022 for computer system, para 0024 for similarity measure in performing analysis on trajectory database, para 0025-0026 for trajectory matching warrants capturing both in spatial and temporal characteristics, also see para 0057 and Fig. 9); and 
identifying, by one or more processors, the at least one trajectory from the plurality of trajectories based on the respective similarity between the query trajectory and the plurality of trajectories (see at least para 0025-0026 for trajectory matching warrants capturing both in spatial and temporal characteristics, also see para 0057).
As to claims 2 and 12, Deshpande teaches the method of claim 1 and the computer system of claim 11, wherein determining the respective similarity between the query trajectory and the plurality of trajectories further comprises: simplifying, by one or more processors, the query trajectory (see at least para 0042 for computing a two dimensional spatio-temporal distance and based on the needs of an application, each dimension can be queried to identify trajectories of interest; also see para 0043 for st-segments are a better descriptor for trajectories than st-points) .
As to claims 3 and 13, Deshpande teaches the method of claim 2 and the computer system of claim 12, wherein the query trajectory includes a plurality of locations associated with a moving object at different time points, and simplifying the query trajectory further comprises: dividing, by one or more processors, the query trajectory into a plurality of line segments by connecting a part of the plurality of locations (see at least see para 0031 and Fig. 4 for trajectories with segment sets, also see para 0030 comparing segments rather than points).
As to claim 10, Deshpande teaches the method of claim 1, further comprising: presenting, by one or more processors, an indication of the at least one trajectory as a response to the received search request (see at least para 0056, the process can be carried out on any suitable computer system, para 0023, a system analyzes the data base and responds to K nearest neighbor queries).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-9 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Deshpande in view of Ding (CN102651020, hereinafter Ding), and further in view of Jian (US 20170030723, hereinafter Jian).           
As to claims 4 and 14, Deshpande teaches the method of claim 1 and the computer system of claim 11, wherein each trajectory of the plurality of trajectories includes a set of locations associated with a first moving object at different time points and corresponds to a set of line segments connecting the set of locations (see at least Deshpande, para 0031 for segment sets, also see Figs. 1-4).
Deshpande further teaches trajectories defined by two spatial dimensions and a temporal dimension (see at least Deshpande para 0055).
Deshpande does not teach:
dividing, by one or more processors, a three-dimensional spatial-temporal space into a first set of grids; 
mapping, by one or more processors, respective sets of line segments corresponding to the plurality of trajectories into the first set of grids; 
generating, by one or more processors, an index structure for indexing the second set of grids and the plurality of trajectories mapped to the second set of grids.
However, in the same field of endeavor, Ding teaches dividing the spatial-temporal space into grids and trajectory of moving object is mapped to the grid, grids corresponding to the trajectory is indexed with R-Tree (see at least Ding, para 0160 (attached machine translated version) or para 0155 (original)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method and computer system taught by Deshpande to include dividing a three-dimensional spatial-temporal space into a first set of grids, mapping respective sets of line segments corresponding to the plurality of trajectories into the first set of grids and generating an index structure for indexing the second set of grids and the plurality of trajectories mapped to the second set of grids as taught by Ding to effectively reduce the number of indexes for the trajectories (Ding, para 0161 (translated version)).
Deshpande modified by Ding does not teach generating, by one or more processors, a second set of grids by merging a plurality of neighboring grids in the first set of grids shared by at least two trajectories of the plurality of trajectories.
However, in the same field of endeavor, Jian teaches identifying by one or more processors common route elements for the trajectories and generating simplified representations of the trajectories based on the identified common route elements (see at least Jian, para 0016 and para 0056).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the method taught by Deshpande and modified by Ding to include identifying by one or more processors common route elements for the trajectories and generating simplified representations of the trajectories based on the identified common route elements as taught by Jian to simplify trajectory representation (Jian, para 0004).
As to claims 5 and 15, Deshpande in view of Ding and Jian teaches the method of claim 4 and the computer system of claim 14. Ding further teaches wherein the index structure includes an R-tree (see at least Ding, para 0160 (translated)).
See claims 4 and 14 above for rationale supporting obviousness, motivation and reasons to combine.
As to claims 6 and 16, Deshpande in view of Ding and Jian teaches the method of claim 4 and the computer system of claim 14, wherein the query trajectory includes a plurality of locations associated with a second moving object at different time points and corresponds to a plurality of line segments connecting the plurality of locations (see at least Deshpande Figs. 1-4), and determining the respective similarity between the query trajectory and the plurality of trajectories further comprises:
determining, by one or more processors, at least one similarity between a corresponding line segment of the plurality of line segments and the at least one grid (see at least Deshpande para 0055 calculating spatial and temporal similarities between trajectories defined by spatial and temporal dimensions, also see para 0031, optimal matching being computed between segments sets); and 
deriving, by one or more processors, the respective similarity between the query trajectory and the plurality of trajectories from aggregating respective similarities determined for the plurality of line segments based on the index structure (see at least Deshpande para 0055, segment can be matched and a 2 dimensional spatio-temporal score is computed where optimal alignment is based on spatial matching).
Ding further teaches 
mapping, by one or more processors, the plurality of line segments corresponding to the query trajectory into the second set of grids (see at least Ding, para 0160 (translated version)); 
determining, by one or more processors, at least one grid associated with each line segment of the plurality of line segments from the second set of grids by searching the index structure (see at least Ding, para 0160(translated) for R-tree index is performed on the generalized trajectory unit); 
See claims 4 and 14 above for rationale supporting obviousness, motivation and reasons to combine.
As to claims 7 and 17, Deshpande in view of Ding and Jian teaches the method of claim 6 and the computer system of claim 16, wherein determining the at least one similarity between the corresponding line segment of the plurality of line segments and the at least one grid further comprises: 
determining, by one or more processors, a similarity between the corresponding line segment and the trajectory (see at least Deshpande para 0055 calculating spatial and temporal similarities between trajectories defined by spatial and temporal dimensions, also see para 0031, optimal matching being computed between segments sets); and 
determining, by one or more processors, a similarity between the corresponding line segment and each grid of the at least one grid based on the similarity between the corresponding line segment and the trajectory (see at least Deshpande para 0031, optimal matching being computed between segments sets of two trajectories).
Ding further teaches 
determining, by one or more processors, a trajectory mapped to each grid of the at least one grid from the plurality of trajectories by searching the index structure (see at least Ding, para 0160 (translated version), dividing the spatial-temporal space into grids and trajectory of moving object is mapped to the grid). 
See claims 4 and 14 above for rationale supporting obviousness, motivation and reasons to combine.
As to claims 8 and 18, Deshpande in view of Ding and Jian teaches the method of claim 7 and the computer system of claim 17, wherein the corresponding line segment includes a first point indicating a first location and a first time point (see at least Deshpande, para 0031 for a start point and an end point of a segment), and determining the similarity between the corresponding line segment and the trajectory further comprises: 
determining, by one or more processors, a second point indicating a second location and a second time point from the trajectory by maximizing a first similarity between the first point and the second point, wherein the first similarity is determined based on a spatial distance between the first location and the second location and a time difference between the first time point and the second time point (see at least Deshpande para 0031, matching segment between segment sets, i.e. the second point from a segment in the segment sets, matching the end points of the segments and optimal alignment based on spatial matching, i.e. maximize similarity; also see para 0042 for spatio-temporal distance); and 
determining, by one or more processors, the similarity between the corresponding line segment and the trajectory based on the first similarity (see at least Deshpande para 0031, spatio-temporal score is computed).
See claims 4 and 14 above for rationale supporting obviousness, motivation and reasons to combine.
As to claims 9 and 19, Deshpande in view of Ding and Jian teaches the method of claim 8 and the computer system of claim 18, wherein the trajectory includes a third point indicating a third location and a third time point (see at least Deshpande, para 0031 for a start point and an end point of a segment, para 0032 for and Fig. 5 for partition of segment), and determining the similarity between the corresponding line segment and the trajectory further comprises:
determining, by one or more processors, a fourth point indicating a fourth location and a fourth time point from the corresponding line segment by maximizing a second similarity between the third point and the fourth point, wherein the second similarity is determined based on a spatial distance between the third location and the fourth location and a time difference between the third time point and the fourth time point (see at least Deshpande para 0031, matching segment between segment sets, i.e. the fourth point from a segment in the segment sets, matching the end points of the segments and optimal alignment based on spatial matching, i.e. maximize similarity; also see para 0032 and Fig. 5 for partition of a segment and para 0042 for spatio-temporal distance); and 
determining, by one or more processors, the similarity between the corresponding line segment and the trajectory based on at least one of the first similarity and the second similarity (see at least Deshpande para 0031, spatio-temporal score is computed).
See claims 4 and 14 above for rationale supporting obviousness, motivation and reasons to combine.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/YUEN WONG/Primary Examiner, Art Unit 3667